Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s submission filed on 10/26/2021 has been entered. Claims 1-2, 4-5 are pending. Claims 3 and 6-11 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka (US 20050283139) in view of Gruber (US 20080249366).
Regarding claim 1, Iizuka discloses method of unilateral biportal endoscopy (FIGS.1, 5; FIG. 5 provides multiple ports for surgery), the method comprising: 
securing pathways for a working portal and an endoscopic portal that extend toward a surgical site in the body of a patient and are distanced from each other (Port holes are formed to reach the organ in the body by trocars 21 to 23. Para [0127], [0126]; FIG. 5);

inserting an endoscope comprising a sheath mechanism and an endoscopic camera (CCU (camera control unit) 26a for endoscope; endoscope 26 has a sheath; Para [0130]) into the endoscopic portal (An endoscope 26 is inserted in the port of the trocar 23. FIG. 5; Para [0130]);
performing surgery using the surgical instrument inserted into the working portal (ultrasonic therapeutic process, electric-knife for performing surgery in the port of trocar 21; FIGS. 5-6; Para [0130], [0144]) while monitoring the surgical site through the endoscope (Image is displayed on a monitor 26C; Para [0131]) with the endoscope inserted in the endoscopic portal (endoscope 26 is inserted in the port of trocar 23for imaging. Para [0131]);
discharging, through the working portal, the removed materials that are generated at the surgical site from the body using the surgical instrument inserted in the working portal during performing of the surgery (draining is done in step S7; FIG. 1; In step S7, a drain for keeping the negative pressure in the chest cavity is kept in the body via the port holes. Para [0185]);
removing the surgical instrument and the endoscope after the performing of the surgery (Various threads and devices are separated from the trocars of the ports. FIG. 1; Para [0185]); and
suturing entrances of the working portal and the endoscopic portal (The skin is sutured; FIG. 1; [0185]).

    PNG
    media_image1.png
    649
    474
    media_image1.png
    Greyscale




Iizuka does not explicitly disclose supplying, during the step of performing surgery, a saline solution from outside to the surgical site through the endoscope inserted in the endoscopic portal, guiding the saline solution to flow through the surgical site using the sheath mechanism to remove materials generated at the surgical site, and discharging, through the working portal, the saline solution and the removed  materials that are generated at the surgical site from the body  using the surgical instrument inserted in the working portal during the performing of the surgery. 
Gruber is directed to a system for performing a medical procedure using an introducer, a flexible hysteroscope, and a fluid-containing syringe (abstract) and teaches: 
supplying, during the step of performing surgery, a saline solution from outside to the surgical site through the endoscope inserted in the endoscopic portal (Top lumen 703 is used to 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iizuka’s surgical method by including step of a surgical cleaning using sheath to supply saline in the surgical sight as taught by Gruber for discharging/cleaning the surgical site (Para [0005], [0108] of Gruber). One of ordinary skill in the art would be motivated to use saline solution for surgical cleaning because salt balance in saline (such as isotonic saline) is similar to that of blood and can provide comfort to the patient during surgery. Multiple ports being already available in Iizuka’s surgical method, discharging, through another portal (i.e., through the working portal), the saline solution and the removed material during surgery is an obvious next step after supplying the saline to the surgical site. One of ordinary skill in the art would be motivated to use another surgical portal to discharge saline solution from the surgical site for surgical convenience.
Regarding claim 4, Iizuka in view of Gruber teaches the method of claim 1, wherein the working portal and the endoscopic portal are configured such that the entrances thereof are distanced from each other, and the portals extend into the body to be close to each other such that ends thereof meet with each other at the surgical site (Iizuka; FIGS. 5, 8).
Regarding claim 5, Iizuka in view of Gruber teaches the method of 4, wherein an angle between the working portal and the endoscopic portal is equal to or less than 90 degrees (Iizuka: Angle is less than 90 degree; FIG. 5).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka (US 20050283139) in view of Gruber (US 20080249366) and further in view of Rathi (US 20110172767) and Bonati (US 5472426).
Regarding claim 2, Iizuka in view of Gruber teaches the method of claim 1, wherein the securing the pathways includes: 
inserting an enlarging tube into the body through an incision opened by the incising, thereby forming a pathway extending toward the surgical site (Iizuka: an inner needle having a conical-shaped distal end thereof is inserted in a sheath of a trocar to be projected from the distal end, the incision portion of the skin is widened to form a hole in the body. Para [0127]); and
enlarging the pathway to enlarge a diameter of the pathway by using an enlarging tube (an inner needle having a conical-shaped distal end thereof is inserted in a sheath of a trocar to be projected from the distal end, the incision portion of the skin is widened to form a hole in the body. Para [0127]).  
However, Iizuka does not expressly disclose enlarging the pathway to enlarge a diameter of the pathway by using enlarging tubes having different sizes, marking positions of the entrances of the working portal and the endoscopic portal on the skin of the patient; incising marking portions marked by the marking. 
Bonati teaches enlarging the pathway to enlarge a diameter of the pathway by using an enlarging tube having different sizes (Progressively enlarging an arthroscopic incision by employing a plurality of dilator tubes of decreasing length and increasing diameter; col. 3, lines 52-56; FIGS. 11-15).

Rathi teaches an analogous surgical method comprising incising marking portions marked by the marking (incision/puncture 223 based on marking or angle of approach; Para [0184]; Marking an incision location and an indicator of an angle of approach; abstract; para [0021]-[0022], [0033]-[0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Iizuka  in view of Gruber to enlarge a diameter of the pathway by using enlarging tubes having different sizes in accordance with the teaching of Bonati. This would be done for the predictable result of reducing trauma during surgery by way of having enlarged pathways.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Iizuka in view of Gruber and Bonati to comprise marking positions of entrances, and incising at the marked portions, in accordance with the teaching of Rathi for providing a clear surgery location to a user. This would be done for the predictable result of precise incision placement during surgery. 

Response to Arguments
Applicant’s arguments filed 10/26/2021, have been fully considered and are persuasive.  Therefore, the previous rejection of 05/26/2021 has been withdrawn. In view of amendment, a new rejection has been made. See rejections under 103 above. 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892. For example, see Farin (US 20140005474 A1) for providing suction in parallel to an endoscope (para [0105]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795